Citation Nr: 1639659	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-16 219	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois denying the Veteran entitlement to a TDIU.  

A video conference hearing was held in August 2011 before the undersigned Veterans Law Judge, who was designated by the Chairman, to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The Board remanded this case for additional development in November 2011 and again in March 2016.  The case has now been returned to the Board for further adjudication.

The Board notes that there are letters from two different law firms either inquiring about the status of the appeal or submitting Freedom of Information Act (FOIA) requests for the Veteran's claims file.  However, neither law firm has filed a VA Form 21-22(a) seeking appointment as the Veteran's representative in this appeal.  Moreover the appointed representative on file, the Illinois Department of Veterans Affairs (IDVA), submitted a VA Form 646 in support of the Veteran's appeal in July 2015.  Accordingly, because: (1) IDVA is the appointed representative on file; (2) IDVA is actively pursuing the Veteran's appeal; (3) no law firm, representative, or other entity has sought to be appointed to this case; and (4) the Veteran has not submitted any statements regarding a change in representation, IDVA is the proper representative in this appeal.


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude him from securing substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a total rating based on individual unemployability due to service-connected disabilities are not met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA's has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Here, prior to initial adjudication, a letter dated October 2006 satisfied the duty to notify provisions with regard to the Veteran's claim.  

VA also has a duty to assist, by procuring, or assisting a claimant in procuring, service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, all relevant treatment records identified by the Veteran have been procured, including the Veteran's VA treatment records.  Although the Board notes that Social Security Administration (SSA) records associated with the claims file reveal that the Veteran has applied for disability with SSA due to insomnia, back and feet conditions, and arthritis, the Veteran is not service-connected for any of these conditions, and there has been no indication by the Veteran that he receives SSA benefits for his service-connected PTSD or malaria, or has filed an application for such benefits.  Accordingly, has met its duty to assist with regard to the procurement of the relevant record within its possession and identified by the Veteran.  

When the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  First, addressing the March 2016 Board remand decision, the Board remanded the Veteran's appeal to the AOJ to procure relevant VA treatment records still outstanding.  As already discussed, all relevant records have been procured, and accordingly, the Board finds the AOJ has substantially complied with the March 2016 Board decision.

As for the November 2011 Board remand decision, the Board notes that here, the Veteran testified that he received mental health counseling from a social worker at the Peoria Vet Center at his August 2011 hearing.  Consistent with VA's duty to assist, the Board's November 2011 decision directed the RO to collect these records from the Peoria Vet Center.  However, a July 2012 letter from the Peoria Vet Center indicates there are no records of mental health counselling with the Veteran at that location.  The Veteran was informed of this negative response in a July 2015 Supplemental Statement of the Case (SSOC) issued before the appeal was returned for adjudication to the Board.  Accordingly, the Board has substantially complied with the November 2011 directive to obtain those records.

When VA provides a medical examination it must be adequate for adjudicatory purposes.  Such a medical examination is adequate when it describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Here, a review of both the October 2006 and August 2013 examinations reveals that both are adequate for adjudicatory purposes because they included thorough reviews of the claims files, described the Veteran's lay statements regarding his service-connected conditions and his ability to work, and were based on in-person functional assessments.  Additionally, an earlier rating assessment for the Veteran's PTSD was completed in March 2006 prior to the Veteran's application for a TDIU.  Although this examination was not completed specifically for the Veteran's TDIU claim, the Board finds that it is an adequate assessment of his PTSD because like the October 2006 and August 2013 VA examinations, it was based on a thorough review of the claims file, a detailed history of the Veteran's condition, and in person examination.  Accordingly, the Board finds that each of the above discussed examination reports may be relied on for adjudicatory purposes.

In finding that these examinations may be relied on for adequate for adjudicatory purposes, the Board observes that none of the VA examinations directly addressed the Veteran's service-connected noncompensable malaria.  However, VA's duty to assist does not require a "combined-effects medical examination report or opinion" to adjudicate a TDIU claim.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  The ultimate responsibility for a TDIU determination is a factual rather than a medical question and is an adjudicative determination made by the Board or the AOJ, not a medical examiner.  Id. at 1354.   However, regardless of whether a combined-effects examination is of record, the Board must, as is the case with all claims, adequately explain its reasons for finding that the combined effects of multiple service-connected disabilities either do or do not prevent the Veteran from obtaining substantially gainful employment.  Floore v. Shinseki, 26 Vet. App. 376 (2013).  Accordingly, an adequate explanation will follow below.

Additionally, as noted above, the Veteran testified at a hearing before the undersigned in August 2011.  Here, the August 2011 hearing focused on the elements necessary to substantiate the Veteran's claim, and his testimony and the statements of his representative demonstrates that he had actual knowledge of the elements necessary to substantiate his claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App. 76 (2012).  Therefore, the Board has met its duty to assist pursuant to Bryant.

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).

II. Standards Governing Evidentiary Analysis

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107(b); 38 C.F.R. §§ 3.102, 4.3 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  Part III, below will discuss rules of law specific to TDIU claims, and will apply the above listed evidentiary standards to the Veteran's claim.

III. TDIU

Total disability ratings for compensation may be assigned if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2015).  Such a rating is referred to as a TDIU.  However, to be considered for assignment of a TDIU the Veteran's service-connected disabilities must meet the following criteria: (1) if there is only one such disability, this disability shall be ratable at 60 percent or more; or (2) if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  However, to calculate whether the Veteran has a 60 percent rating or 40 percent rating for at least one disability, the following types of disabilities may be combined: (1) disabilities of one or both upper extremities, or of one or both lower extremities; (2) disabilities resulting from a common etiology or a single accident; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  Id.  Such disabilities may be combined in accordance with 38 C.F.R. § 4.25, Table I (2015).

Here, the Veteran is service connected for PTSD with a 70 percent rating and has a noncompensable rating for malaria.  He therefore meets the minimum schedular eligibility requirements for TDIU entitlement.

The remaining question is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  Id.  Notably, this inquiry must focus on whether, in light of her service-connected disorders, the Veteran is capable of performing the physical and mental acts required by employment, not whether she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Consideration may not be given to the veteran's age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).  Factors to be considered in determining whether unemployability exists are the veteran's education and employment history, and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  

Addressing this question, the Board begins by first addressing the Veteran's lay statements.  As discussed above the Veteran testified at an August 2011 hearing before the undersigned Veterans Law Judge.  At that hearing, the Veteran reported seeing a social worker in Peoria, Illinois. In response to questions about what kind of treatment the Veteran was getting from this social worker, he discussed assistance he was seeking due to his financial issues, such as being behind on his mortgage and utility bills, but indicated that he also got some treatment for his PTSD.  He explained that when he got upset or mad, he could hurt someone as that was his training.  He then expressed anger at the way new veterans were coming back and being called heroes when they are the same as him, and indicated that he was talking to his social worker about these issues.  He stated that he was meeting with his social worker every six weeks, that he was not currently on any kind of medication for his PTSD, and that he controlled his PTSD issues by staying away from people.
  
The Veteran further explained that he lived alone with his dog.  He indicated that his closest neighbor was about 50 yards away and that he visited him because he had known him since he was a child and used to go hunting with him.  The Veteran reported some interpersonal issues as a truck driver, specifically with an individual who told him he could not smoke in his vehicle.  However, the Veteran did not have any road rage issues.  He did report needing a map to figure out where to deliver the chemicals his truck was hauling, and that he would get easily lost.  However, the Veteran related this symptom primarily to residuals from his service-connected malaria, but also stated that it could be due to his PTSD.  The Veteran also discussed how his lack of sleep interfered with his work as a truck driver, but in response to questions, he reported that rather than having nightmares, he "just wakes up."  He also explained that his job was seasonal, and that after his former boss was fired in 2005, the truck company would not hire him back.  

At his hearing the Veteran went on to explain that he was last employed as a truck driver, driving pick-ups or 2.5 ton tankers.  This job required a commercial driver's license due to the vehicle being in a higher weight class.  The Veteran indicated that as long as he was able to "keep up" his Department of Transportation license or physical he could drive, and that he had several disabilities that currently kept him from driving, most of which were physical in nature.  He stated that the testing required to keep his license did not require him to have any mental clearness to be able to concentrate on driving.  The Veteran indicated that due to lack of sleep caused by his PTSD he found that during the day he was groggy while driving on the road, but that he had not had any near-accidents, and that he had only been cited by the state police for his truck being over-weight.  The Veteran indicated that after he lost his license and stopped working, he did not try to find other employment because "he cannot pass any kind of physical."  The Veteran reported that he was a truck driver in the military, and that he did not have any other skills besides driving vehicles.  

Additionally, the Veteran submitted a separate lay statement in January 2006.  In this statement he indicated that he found it difficult to cope with many people, he was most comfortable when he was alone, he was unable to find a steady job due to his PTSD, and that he had been forced to work "on a seasonal basis at best."  On the Veteran's initial October 2007 TDIU application, he indicated that he had last worked from July 2005 to November 2005 as truck driver with FS Services, that his income was $1,000 per month, and that the most he had ever earned in one year was $12,000.  Prior to that, he worked for crop production as truck driver from July 2001 to November 2004, where his salary was also $1,000 per month.

Here, the October 2006 examination reveals that the Veteran had worked as a truck driver until November 2005, a job he had maintained "for years."  The Veteran reported to the examiner that he left this job due to bilateral leg pain; a condition for which he is not service-connected.  He also stated that he was getting "too old" to work around chemicals.  The Veteran further reported that he enjoyed his past work as a truck driver because he was on his own and could listen to the radio.  The Veteran told the examiner that he continued to drive nonprofessionally, and had recently purchased a Dodge Ram that he enjoyed using.  He denied any history of road rage, physical altercations, or concentration problems that interfered with his past work, and he reported that he currently did not have any issues with road rage or concentration when he drove non-professionally.  Additionally, the examiner noted that at a March 2006 PTSD evaluation, a different VA examiner had observed that the Veteran's frequency and intensity of symptoms had increased as a result of "unstructured time since [] unemployment and frustration over continuous Iraq war news."  The examiner further noted that the Veteran had not sought treatment for these symptoms.  The examiner concluded that although the Veteran's was service-connected for PTSD at 70 percent, suffered nightmares, insomnia, flashbacks a few times a day, hypervigilance, irritability, and avoidance, and described these symptoms as "chronic and severe," based on the Veteran's past work history as truck driver, and that his PTSD worsened as a result of leaving that job, that the condition did not interfere with his ability to work.  The examiner further noted that Veteran had indicated other reasons for no longer working as a truck driver in support of this conclusion.

A review of the Veteran's earlier March 2006 PTSD examination report confirms the October 2006 VA examination report findings.  However the March 2006 VA examiner had further concluded that the Veteran's PTSD symptoms "were poorly controlled by the structure of his work, and that unstructured time has caused a marked deterioration of his condition . . . he will need intensive, successful therapy and medication in order to become employable."  This examiner had assigned the Veteran a Global Functioning Assessment (GAF) of 45.  A GAF rating is a scale reflecting the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental-health illness, with higher scores reflecting a greater degree of psychological, social and occupational functioning than lower scores.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF rating is used by VA examiners to classify levels of psychiatric impairment that accompany diagnosis of a mental health disorder, but is not in and of itself determinative of the severity level assigned.  Additionally, the examiner noted combat nightmares about 4 to 5 times per week, hypervigilance, and passive suicidal ideation.  The examiner also noted that the Veteran was irritable to the point of many verbal altercations and had denied past arrests.  The examiner noted poor sleep of approximately 2 or 3 hours a night and that the Veteran experienced flashbacks triggered by loud noises, fireworks, and helicopter sounds.  The Veteran reported an employment history of part-time work, never more than a few months, due to PTSD symptoms including isolation, irritability and inability to work with coworkers and supervisors.

The August 2013 VA examination report assigned the Veteran a GAF score of 60.  The August 2013 examiner diagnosed the Veteran with a non-service connected anti-social personality disorder, noting that the Veteran was diagnosed with this at a VA mental health intake in February 2011.  Symptoms ascribed to the Veteran's PTSD included: flashbacks; insomnia; emotional numbing; hypervigilance; depressed mood; neglect of personal appearance; difficulty in establishing and maintaining effective work and social relationships; mild memory loss, such as forgetting names, directions, or recent events; and irritability with outbursts of anger.  

The examiner noted that the Veteran did not have a high school diploma and had quit school in the 9th grade at age 16 with no further career training, but the Veteran at that time still had a commercial driver's license that would require renewal the following year.  Like the October 2006 examiner, this examiner noted that the Veteran had quit his job as a truck driver due to bilateral leg pain, but also noted that the Veteran's VA treatment records indicate that the Veteran had a 2006 conviction, and that this could interfere with obtaining employment.  The Veteran reported that he had not worked in any capacity since December 2005.  In response to the examiner's questions about PTSD symptoms, the Veteran was unable to give examples when asked.  The August 2013 VA examiner further commented that the Veteran had previously been prescribed citalopram but took only 1 tab and threw the rest away.  The Veteran also took some trazodone tablets, but indicated that they did not help.  The Veteran reported currently taking two Tylenol PM and 2 Advil tablets to fall asleep.  After a review of the all of the evidence, the examiner concluded that there was no evidence to suggest that the Veteran's mild to moderate PTSD symptoms were severe enough to prevent him from obtaining or holding substantially gainful employed.

Additionally, there is a May 2015 form, signed by Dr. P., who opines that the Veteran is unable to secure and follow substantially gainful employment by reason of his service-connected disabilities.  This opinion does not specifically list the Veteran's service-connected disorders, nor does it provide any context for the nature of Dr. P.'s relationship with the Veteran; for example it does not indicate whether Dr. P. treats the Veteran for his service-connected PTSD or malaria residuals.  Additionally, although the form indicated that Dr. P. has either reviewed records or examined and interviewed the Veteran, it does not indicate what documents were reviewed or summarizes what the interview entailed.  

As for the Veteran's VA treatment records, the Veteran does not appear to have sought mental health treatment until February 2011.  An intake record from a VA psychiatrist observes that the Veteran "presents today after having been lost to follow-up for 4 years."  The Veteran indicated that he did not wish to have a full evaluation for PTSD or depression, but that his symptoms had largely gotten better over the past 3 or 4 years and that he was largely asymptomatic.  No suicidal or homicidal ideation was noted, although the Veteran did indicate he currently had some financial concerns.  The Veteran was noted to have normal speech, and to have been initially pleasant and cooperative, with an "upset" mood, and sullen and irritable affect.  His insight and judgment was fair, and his GAF was noted to be a 60.  Social isolation and poor coping skills were noted.  The Veteran refused psychiatric follow-up care.  

Prior to this, the Veteran was seen by a VA psychiatrist and social worker in 2009.  August 2009 VA treatment records confirm that the Veteran was prescribed citalopram and supportive therapy after he presented reporting the recent death of his mother, and financial issues that ensured after her death.  The Veteran was assigned a GAF of 60, and diagnosed with PTSD with depression.  An increase in PTSD symptoms was noted in response to the Veteran's mother's death.  However, it does not appear that the Veteran presented for additional treatment.  VA treatment records from 2012-2014 reveal intermittent appointments with a social worker, with a March 2012 social worker indicating the Veteran "gets down when he doesn't have gas money," talks with his neighbor across the street who is a woodworker, and still has a commercial driver's license.  An April 2014 record indicates that the Veteran had plans to do some home repairs, and have a garage put up, but felt down "once in a while because he doesn't have enough money."  An October 2014 treatment record reveals that the Veteran "is managing his symptoms fairly well," was doing paid work for his neighbor including, building a back deck, painting it, and taking care of the neighbor's yard.  The Veteran also reported sleep of around 6 hours a night, which he felt was a sufficient amount of sleep for him.  The Veteran has continued to meet with his social worker throughout 2015 and continued to report doing "fairly well."

As for the Veteran's service-connected malaria, there are no VA or private treatment records available from 2006-2015 that indicate the Veteran has sought any treatment for this condition.

Here, the Board finds that while there is evidence to suggest the Veteran's PTSD symptoms do cause some social and occupational employment, and the record reveals that the Veteran does not have his high school diploma, the record does not reveal that the Veteran's service-connected disabilities prevent him from procuring substantially gainful employment.  More specifically, the Board notes that while the Veteran has submitted statements demonstrating that his PTSD symptoms have affected his past occupational experiences as a truck driver, he has also affirmatively indicated to two separate VA examiners that he left his job due to bilateral leg pain, a non-service connected disorder.  Additionally, the Veteran's VA treatment record indicate that the Veteran has continued to drive non-professionally, still has his commercial driver's license, and that the Veteran has largely been able to manage his PTSD symptoms without medication or frequent counseling.  Additionally, the Board notes that by the Veteran's own history he has had PTSD since service, and was able to maintain his job as truck driver for several years without incident.  Although, the Board acknowledges the Veteran's testimony that this work is seasonal, on the Veteran's TDIU application he indicates that he worked full-time consistently throughout 2014.  Finally, the Board notes that it appears that the Veteran's PTSD symptoms have been stable over time and that by his own assessment he is currently doing "fairly well" and completing work for his neighbor.  Such factors are not compatible with a severity of PTSD symptoms so substantial as to interfere with the Veteran's ability to procure employment.

In so finding, the Board notes that cumulatively, the Veteran's March 2006, October 2006, and August 2013 VA examination reports as well as the Veteran's VA treatment records contain significant probative evidence against a finding of entitlement to a TDIU.  The Board finds that these records are probative because they are significantly detailed, demonstrate the progression of the Veteran's PTSD throughout the years from a clinical perspective, and include detailed discussions of the Veteran's financial status, circumstances of his unemployment, and family and social history.  In contrast, the Board finds that the May 2015 opinion by Dr. P is not probative, because as outlined above, it does not specifically list the Veteran's service-connected disorders, does not provide any context for the nature of Dr. P.'s relationship with the Veteran, and it fails to indicate what documents were reviewed or summarizes what the interview it is based on entailed.  

Finally, although the Board finds that the Veteran's subjective statements as to his PTSD symptoms and his difficulty in procuring employment from 2006 onwards to be competent, it does not find that his conclusions as to whether his PTSD or malaria render him individually unemployable to are either competent or credible.  The Board finds that this is so because, entitlement to a TDIU is a legal conclusion based on a review of the Veteran's educational and vocational background, as well as the medical severity of his service-connected disabilities.  Additionally, the Board notes although the Veteran indicates that he believes that his malaria caused him to get lost easily when he was truck driver, as discussed above, the Veteran currently has a non-compensable rating for that disability, and has not received any treatment for any residuals of malaria from 2006-2015 that would indicate symptoms of such severity as to cause him to be individually unemployable.  Moreover, the Veteran's own statements as to why he left his last job, which have varied from his former boss being fired, to his bilateral leg pain, do not indicate that the Veteran's inability to be rehired as a truck driver was caused by his PTSD or malaria.  Accordingly, the Board finds that entitlement to a TDIU is not warranted here.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.340, 3.341, 4.16 (2015).







							(Continued on the next page)

ORDER

Entitlement to a TDIU is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


